Case 1:19-cr-00463-DLC Document 158 Filed 12/10/20 Page 1 of 2
Case 1:19-cr-00463-DLC Document 156 Filed 12/07/20 Page 1 of 2

LAW OFFICES

NEIL M. SCHUSTER

SUITE 2€C
555 N.E. 15th STREET
MIAMI, FLORIDA 33132

  

 

 

 

NEIL M. SCHUSTER * TELEPHONE (305) 416 - 032
ANDREW HORN TELECOPIER(305) 416 - 0325

OF COUNSEL e-mail:neil@neilmschuster.com
*ALSO ADMITTED IN COLORADO &
DISTRICT OF COLUMBIA,

December 7, 2020

BY ECF MEMO ENDORSED

Honorable Denise L. Cote

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Zalmund Zirkind, 89 19 Cr. 463 (DLC)
LETTER MOTION TO AMEND CONDITIONS OF BOND FROM DECEMBER
10-17, 2020 TO PERMIT RELEASE FROM HOME CONFINEMENT FOR
ATTENDANCE AT HANUKAH SERVICES.

Dear Judge Cote:

On behaif of Mr. Zirkind, this application follows earlier related requests and respectfully
seeks an opportunity to attend Hanukah services for midday prayers, followed by lighting of the
menorah at Congregation Lubavitch, 770 Eastern Parkway in Brooklyn, NY. The Defendant was
released on home confinement on July 22, 2020. On varied applications, this Court permitted the
Defendant’s attendance at Shabbat services, DE 82, High Holiday and related holiday services,
DE 106, religious cemetery visitation, DE 153, and morning religious services from 9 a.m, to 11
am., DE 146. The Defendant has fully complied with all conditions of his limited liberty. He
pled guilty to the pending Indictment and is scheduled for punishment proceedings on January 15,
2021.

The Defendant is cognizant of this Court’s continuing order that he fully respect all laws
governing COVID -19 health requirements. The Defendant has scrupulously observed those legal
requirements and will continue to do so. The schedule for midday Hanukah prayers, including
travel time follows:

1) December 10, from 2:55- 4pm
2) December 11, from 2:55- 4pm
3) December 13, from 2:55- 4pm
4) December 14, from 2:55- 4pm
5) December 15, from 2:55- 4 pm
6) December 16, from 2:55- 4pm
7) December 17, from 2:55- 4pm

 
Case 1:19-cr-00463-DLC Document158 Filed 12/10/20 Page 2 of 2
Case 1:19-cr-00463-DLC Document 156 Filed 12/07/20 Page 2 of 2

As noted in a related motion approved by this Court on October 30, 2020, DE 145, prayer
service shall take place at the Lubavitch Synagogue. The Lubavitch Synagogue is not ina COVID-
19 hotspot. Prayers would take place in the Zal room, which houses less than 25% of the normal
number of congregants. That prayer location is filled with a number of tables, larger than 6 feet
in length, and no more than 2 people are seated at each table during services. The Defendant will
wear a mask during the entirety of the service. The Defendant attends Sabbath and morning
services under the same conditions, socially distanced and intends to continue with this cautionary
care in light of Your Honor’s earlier related order.

Counsel has reviewed this request with the assigned prosecutors and USPO Rothman who
agree with the relief requested.

We thank Your Honor for your review.

Respectfully submitted,
/s Neil M. Schuster
Neil M. Schuster
NMS:asnd
By ECF:

Josh Rothman, PTS, Intensive Supervision Specialist
Stephanie Lake, AUSA

Aline R Flodr, AUSA

Sebastian Swett, AUSA

Attendance is granted to the
extent that it conforms with the
representations made in this
letter. 12.11.2020

Ace be
VIDENISE COTE
United States District Judge

20f2

 
